Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                February 09, 2015

The Court of Appeals hereby passes the following order:

A15A0824. KENTRELLE MARQUIS LYNCH v. THE STATE.

      As the Appellee has filed a Suggestion of Death of Appellant’s counsel and has
requested that this appeal be remanded back to the trial court, said case is hereby
REMANDED to the trial court so that the Appellant may have new counsel appointed
to represent him.

                                      Court of Appeals of the State of Georgia
                                                                           02/09/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.